ORDER
This matter came before the Court on the Joint Petition for Indefinite Suspension by Consent of the Attorney Grievance Commission of Maryland and Respondent, Michael T. Brown, Esquire, to indefinitely suspend the Respondent from the practice of law. The Court having considered this Petition, it is this 12th day of December, 2012.
ORDERED, that Respondent, Michael T. Brown, thirty (30) days from the date of this Order, be indefinitely suspended by consent from the practice of law in the State of Maryland for violations of Rules 1.1, 1.3, 1.15(c), 1.16(d) and 8.4(d) of the Maryland Lawyers’ Rules of Professional Conduct; and it is further
ORDERED, that, the Clerk of this Court, thirty (30) days from the date of this Order, shall remove the name of Michael T. Brown, from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).